DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0357825) hereinafter known as Chen, and further in view of Martin et al. (US 2006/0171845) hereinafter known as Martin.

With regards to claim 1, Chen discloses an optical measurement method that may be applied to the measurement of oxygen [0015], in a measurement chamber of a sample analyzer ([0090]; Fig. 1B; Testing Chamber), wherein the sample analyzer comprises an optical sensor with a sensor layer comprising a luminophor, wherein the sensor layer has a sensor surface forming an interface to a fluid sample present in the measurement chamber [0078]-[0080][0088][0089], the method comprising the steps of: 
filling the measurement chamber with a fluid sample [0089][0090][0091];
applying a stimulus to the luminophor in the sensor layer [0082] [0091];
detecting luminescence emitted from the luminophor in the sensor layer in response to the stimulus as a function of time [0082][0083];
obtaining a time sequence of measurement values for the detected luminescence [0095];
based on the time sequence, determining an actual value of a first parameter ([0095]; excited state luminescent lifetimes are around 1.75.) and an actual value of a second parameter ([0097]; Fig. 4 shows individual points (actual values) that shows a correlation between oxygen partial pressure values as a function time. One skilled within the art would recognize the luminescence lifetimes and partial pressure values as first and second parameters.), wherein (The reference teaches that the matrix material has a higher refractive index than the optical fibre [0058] and does not specifically disclose the claim recitation. However, one with ordinary skill within the art would have knowledge that the generated luminescence from the luminophore would be subject to a change of refractive index due to light traveling through the matrix material and optical fiber.), and wherein the other one of the first and second parameters is not sensitive to said change in refractive index across the interface between the sensor layer and the measurement chamber ([0097]; partial pressure values);
developing an expected value for the second parameter based on the actual value of the first parameter ([0095]; excited state luminescent lifetimes are around 1.75. Fig. 2 shows individual points (actual values) that shows a correlation between oxygen concentration values and luminophore lifetime values.);
comparing the expected value for the second parameter to the actual value of the second parameter (see Fig. 2 and 3 individual points showing luminescent lifetimes as a function of oxygen concentration); and
[0015].
Chen does not specifically disclose detecting a contaminant.
In the same endeavor, Martin discloses oxygen sensors and methods for their use [0001]. Martin teaches that oxygen sensor can be utilized to detect and measure analytes such as oxygen in environments not suitable for other types of sensors, such as for example, environments containing volatile organic solvents, such as in aircraft fuel tanks [0009]. An elevated percentage of oxygen is considered contamination in aircraft fuel lines [0003]. The reference teaches that oxygen concentration may be based on the physical effect of the luminescence quenching of a luminophore [0021][0022]. Further, the reference teaches of utilizing a sensor to measure the partial pressure of oxygen using Henry’s law [0055].
In view of Martin, it would have been obvious to one of ordinary skill within the art to utilize the method of Chen to monitor oxygen contaminants in specific environments. The motivation is to detect and measure oxygen in environments where oxygen is considered a contaminant or dangerous.


With regards to claim 3, Chen, in view of Martin, discloses the method according to claim 1, wherein the fluid sample is an aqueous liquid. (Chen; liquid phase)

With regards to claim 4, Chen, in view of Martin, discloses the method according to claim 1, wherein the fluid sample is a liquid with a refractive index from between 1.2 and to 1.5 (Chen; [0066]; body fluids).

With regards to claim 5, Chen, in view of Martin, discloses the method according to claim 1, wherein the fluid sample is a gas (Chen; [0025]; gaseous oxygen).

With regards to claim 6, Chen, in view of Martin, discloses the method according to claim 5, wherein the gas has a refractive index of below 1.1 (Chen; [0025]; gaseous oxygen).

With regards to claim 7, Chen, in view of Martin, discloses the method according to claim 1, wherein the refractive index of the sensor layer is at least (Chen; [0009]; Carbon Nano-Tubes CNT have a refractive index of around 1.3)

With regards to claim 8, Chen, in view of Martin, discloses the method according to claim 1, wherein the applying a stimulus to the luminophor includes illuminating the sensor layer with light in an excitation spectral range adapted for exciting the luminophor. (Chen; [0026][0033])

With regards to claim 9, Chen, in view of Martin, discloses the method according to claim 1, wherein the obtaining a time sequence of measurement values includes measuring the luminescence intensity at a plurality of at least three points in time. (Chen; Fig. 2-3; [0026])(Martin; Fig. 2)

With regards to claim 10, Chen, in view of Martin, discloses the method according to claim 1, wherein the time sequence of measurement values is obtained for a time window after termination of the stimulus and/or for a time window during application of the stimulus. (Chen; [0030]; rate of decay) (Martin; [0063][0072])

With regards to claim 11, Chen, in view of Martin, discloses the method according to claim 1, wherein the first parameter corresponds to the lifetime x of the luminescence. (see the rejection of claim 1)

With regards to claim 12, Chen, in view of Martin, discloses the method according to claim 1, wherein the second parameter corresponds to the intensity of the luminescence at a given point in time. (Martin; Fig. 2)

With regards to claim 13, Chen, in view of Martin, discloses the method according to claim 1, wherein the luminophor in the sensor layer is a phosphor with a luminescence lifetime from 1 µs to 1 s; and/or wherein the luminophor in the sensor layer is a phosphor with a luminescence lifetime of at least 10 µs; and/or wherein the luminophor in the sensor layer is a phosphor with a luminescence lifetime up to and including 1 s. (Martin; [0064])

With regards to claim 14, Chen, in view of Martin, discloses the method according to claim 1, wherein the filling the measurement chamber includes bringing the fluid sample in a diffusive equilibrium with the sensor layer, at least with respect to one analyte. (Chen; [0028])

With regards to claim 15, Chen, in view of Martin, discloses the method according to claim 1, wherein the optical sensor is adapted for measuring a partial pressure of a gas fraction in the fluid sample. (Chen; [0093][0097])

With regards to claim 16, Chen, in view of Martin, discloses the method according to claim 1, wherein the sensor layer is adapted for the diffusive uptake of an analyte from the fluid sample (Chen; [0028]), and wherein the luminophor in the sensor layer is susceptible to luminescence quenching due to the presence of the analyte in the sensor layer (Chen; [0030][0082]).

With regards to claim 17, Chen, in view of Martin, discloses the method according to claim 1, wherein the optical sensor is adapted to determine at least one parameter of one or more analytes. (Chen; [0025])

With regards to claim 18, Chen, in view of Martin, discloses the method according to claim 1, wherein the at least one parameter of the one or more analytes is selected from the group of:

2 [0093].

With regards to claim 19, Chen, in view of Martin, discloses the method according to claim 1, wherein the sample analyzer is adapted to analyzing parameters of liquid samples, such as body liquids. (Chen; [0066])

With regards to claim 20, Chen, in view of Martin, discloses the method according to claim 1, wherein the fluid sample is a liquid selected from the group of blood (Chen; [0066]).

With regards to claim 21, Chen, in view of Martin, discloses the method according to claim 1, wherein the sample analyzer is adapted to analyzing parameters of medical gas samples. (Chen; [0065])

With regards to claim 22, Chen, in view of Martin, discloses the method according to claim 1, wherein the fluid sample is a medical gas sample selected from the group of respirator gas and expiratory air. (Chen; [0065])

With regards to claim 23, see the rejection of claim 1.
(Chen; Fig. 1B; computer);
Signal processor (Martin; [0044]).

With regards to claim 24, Chen, in view of Martin, discloses a measurement chamber (Chen; Fig. 1B; Testing Chamber) comprising an optical sensor according to claim 23.

With regards to claim 25, see the rejection of claim 1.
The fluid sample analyzer comprising a measurement chamber with inlet and outlet ports for feeding and discharging a fluid sample to the measurement chamber (Chen; Fig. 1B; Testing Chamber) and an optical sensor (Chen; Fig. 1A) according to claim 23, the optical sensor being arranged such that the sensor surface (Chen; Fig. 1A) faces into a sample space defined by the measurement chamber (Chen; Fig. 1B; Testing Chamber).

With regards to claim 26, see the rejection of claim 1.
A computer-implemented method (Chen; Fig. 1B; computer).

With regards to claim 27, see the rejection of claim 1.

software product (Neither Chen not Martin specifically teach of a software product. However, Martin discloses that the system’s electronics may include Digital Signal Processor (DSP) interfaced to a Complex Programmable Logic Device (CPLD) [0092]. It would have been obvious to one with ordinary skill within the art before the effective filing date of the claimed invention to create and/or utilize a program on software (containing the method according to claim 1) which could be ran by a  Complex Programmable Logic Device, such as a computer. The motivation is to create/gain an algorithm on software to be implemented by computer. )
a processor (Martin; [0092]), and
an optical sensor comprising a sensor layer (see the rejection of claim 1),
wherein
the software product can be loaded to the processor (see the rejection above), the processor is configured for communicating with the optical sensor comprising a sensor layer (Chen; [0092]; Fig. 1A-B; Computer) (Martin; [0092]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art of record fails to disclose or reasonably suggest,  the method according to claim 1, wherein the presence of a contaminant is determined if the difference between the actual value of the second parameter and the expected value for the second parameter is above a threshold, and/or wherein the absence of a contaminant is determined if the difference between the actual value of the second parameter and the expected value for the second parameter is below the threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (US 2006/0019265)
Hirschfeld (US 4,577,109)
Sadik et al. (US 2009/0103084)
Anker et al. (US 2015/0362500)
Dotson et al. (US 2010/0188665)
Lloyd et al. (US 7,098,039)
Mlekicki et al. (US 2016/0187258)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884